Citation Nr: 1748948	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-35 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for chronic lymphocytic leukemia, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran had a period of honorable active duty service from June 1960 to June 1962.  The appellant was later convicted at a general court-martial, and issued a bad conduct discharge for service from August 1963 to January 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In August 2017, a Board hearing was held before the undersigned.  

The Board acknowledges that the Veteran has submitted correspondence alleging that there was clear and unmistakable error in past rating decisions.  The Veteran did not, however, plead clear and unmistakable error with sufficient specificity to constitute a valid claim.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Furthermore, following the October 2014 statement of the case, the Veteran did not perfect an appeal regarding a claim of clear and unmistakable error.  The Board therefore finds that only a claim to reopen the previously denied claim of entitlement to service connection for a low back disability is currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for chronic lymphocytic leukemia and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely appeal, the January 2001 rating decision declining to reopen the issue of entitlement to service connection for a chronic lumbar disorder is final.

2.  The evidence received since January 2001 relates to an unestablished fact necessary for the claim of entitlement to service connection for a low back disability.

3.  The preponderance of the competent and credible evidence of record is against finding that a low back disability was incurred in or related to active duty or that lumbar degenerative joint disease was manifested to a compensable degree within one year of separation from active duty.


CONCLUSIONS OF LAW

1.  A January 2001 rating decision declining to reopen the issue of entitlement to service connection for a chronic lumbar disorder is final; new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.  A low back disability was not incurred or aggravated in active military service, and lumbar spine degenerative joint disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

At an August 2017 Board hearing, the Veteran stated that in January 1961, he was driving a truck while stationed in Germany and it spun off of the road and down a cliff.  As a result of this accident he asserts that he injured his back.  He also testified that in August 1961, he fell down stairs, further injuring his back.  He stated that for 15 years following separation from service, he took pain medication but received no treatment.  The appellant testified that in the late 1980s he was diagnosed with degenerative joint disease.  The Veteran contended that the back pain he first started experiencing in 1961 has persisted to the present day.

A disability will be service connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.1(k), 3.303 (2017).  Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran first submitted a claim of entitlement to service connection for arthritis in the spine in September 1984.  The claim was denied in a November 1984 rating decision on the basis that there was no evidence of treatment for any disability after separation from service until 1973.  The rating decision noted that the Veteran was treated in service for a low back strain after lifting and acute urethritis, but found that the conditions treated in service "were acute and resolved with no residuals shown at separation."  "Without evidence of chronicity and continuity," the current back condition was found to be unrelated to service.  The Veteran received adequate notice of the denial and his appeal rights, but did not appeal the November 1984 rating decision, and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In January 1989 and October 1990, the Veteran submitted new requests to reopen the claim for his back.  He submitted a November 1990 letter from Dr. J.L. stating that the Veteran had cervical radiculitis secondary to an accident in 1961.

In a March 1991 rating decision entitlement to service connection for a neck injury was denied, on the basis that the service treatment records did not show any evidence of treatment of a neck condition or a truck accident in service.  The Veteran perfected an appeal of this denial, and he submitted a service treatment record from January 1961 which noted back pain.

In a 1992 decision, the Board denied entitlement to service connection for a chronic neck disorder, finding that such a disorder was not present during service, and the evidence did not demonstrate that the Veteran injured his neck in service.  Entitlement to service connection for a back disorder was referred by the Board for development.  In a November 1992 decision sent via a December 1992 notification letter, the Veteran was informed that reconsideration of the claim of entitlement to service connection for a lower back condition was denied.  

The Veteran submitted additional 1961 and 1991 treatment records and attended a VA examination which diagnosed neck pain and a chronic low back syndrome with herniated nucleus pulposus.  He submitted a notice of disagreement with the decision in December 1992, and a statement of the case was issued in June 1993, which found that the evidence received since the last final denial was new but not material to show that the back condition in service was other than an acute and transitory condition which responded to treatment.

In September 1993, entitlement to service connection for a back condition was again denied, on the basis that no new and material evidence had been received.  The Veteran did not perfect an appeal.

In a January 2001 rating decision, entitlement to service connection for a chronic lumbar and cervical back disorder was denied on the basis that no new and material evidence had been received.  The Veteran also received adequate notice of the denial and his appeal rights, but did not perfect a timely appeal.  As such, the January 2001 rating decision, and all prior rating and Board decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014). 

The Veteran most recently submitted a claim of entitlement to service connection for a lower back injury in September 2009.  The claim was denied in an October 2010 rating decision.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Since the last final denial in January 2001, the Veteran has attended a VA examination which addressed the question whether there exists a relationship between his current back disorder and his military service.  He has also provided additional testimony regarding the injury he incurred to his back in service and having continuing symptoms of back pain from the time of service to the present.  As this additional evidence relates to the question of whether his current back disorder is related to an in-service injury, the Board finds that new and material evidence has been received, and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The preponderance of the evidence, however, is against establishing that the Veteran's current back disability is related to any event or injury in service, or that lumbar spine degenerative joint disease was compensably disabling within one year of separation from active duty.

The evidence of record clearly establishes that the Veteran has a current diagnosis of the lumbar spine.  At a VA examination in January 2014, he was diagnosed with degenerative arthritis of the spine, and April 2012 X-rays show spinal stenosis, foraminal narrowing, and disc and facet degenerative changes.  

The Board also accepts the Veteran's lay statements that he experienced back pain in service, and he is competent to report on his own feelings of pain.  The evidence shows that he did report back pain and hyperesthesia in the "S" region, which is presumably the sacral region, in January 1961.  His April 1962 Report of Medical History indicates that he checked that he had a bone, joint, or other deformity, which the Veteran has asserted was intended to relate to his low back pain.  

The Board points out, however, that the Veteran's lay statements regarding his in-service injury have been highly inconsistent.  The Veteran stated at the August 2017 Board hearing that he was driving a truck that spun off the road and fell down a cliff.  In contrast he reported to his doctor in November 1990 that he was struck by another car when he got out of a truck.  At a December 1991 RO hearing, the Veteran stated that he injured his back when his truck lost control on the ice and jumped over a wall, and then he was struck by the tailgate of the truck when he crawled out underneath the truck.  This contradicts correspondence that the Veteran submitted in 1984 in conjunction with his first claim, in which he twice wrote that he injured his back when he fell from a rope during training.

Even accepting that the Veteran did incur some type of low back injury in service, the preponderance of the most probative medical evidence is against relating the claimant's current disability to his injury in service.   

At a January 2014 VA examination the examiner found that the Veteran's condition was less likely than not incurred in or caused by service, explaining that the appellant had very limited visits concerning back pain while in service in 1961, and a 1963 X-ray of the back and the separation examination were normal.  The examiner wrote that the Veteran did not have any other visits regarding the back until the late 1980s, and that with the lack of evidence showing a chronic back disorder relating the injury to service, it was less likely than not that the current back disorder was related to the injury that occurred in service in 1961.

The Board finds this medical opinion to be highly probative, as it was based on a thorough and accurate review of the Veteran's medical records and in-person examination.  When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The January 2014 VA examiner provided an adequate rationale, and the facts discussed by the examiner accurately reflect the medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  

The only competent medical opinion in favor of the Veteran's claim regarding the etiology of the Veteran's back disorder is a November 1990 letter from Dr. J.L.  He wrote that the Veteran's reported that he injured his neck in 1961 when he was getting out of a truck and was struck in the back of the neck.  The doctor wrote that the Veteran had cervical radiculitis secondary to his 1961 accident.

The Board finds that this letter is far less probative regarding the current claim as it does not actually address his low back disability, which is on appeal at this time, and discusses only a neck/cervical disability.  Further, the physician did not provide any adequate rationale for his finding.  This opinion also appears to be based only on the lay statements of the Veteran, including his assertion that he underwent physical therapy for a neck disorder in service, which is not supported by the service treatment records, which do not show any such continuing treatment.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a medical history merely transcribed by a medical professional from a lay party does not become medical evidence).  The Board finds that the January 2014 VA examination opinion outweighs the November 1990 letter, and the preponderance of the evidence is against the claim for service connection.

While the Veteran may believe that he incurred a chronic back disability in service, his testimony on the etiology of his condition or its diagnosis is less probative than the findings of the VA examiner.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran's belief that he incurred a chronic back disability in service is outweighed by January 2014 medical opinion of the VA examiner.  The appellant's assertion that an in-service injury caused his current diagnosis extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.

Lastly, although the Veteran has been diagnosed with lumbar degenerative joint disease.  While arthritis is a chronic disability, there is no medical evidence that degenerative joint disease or arthritis manifested to a compensably disabling level within a year of his discharge from active duty, nor has he presented any competent evidence showing such.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is, therefore, no evidence which would allow for a grant of service connection on a direct or presumptive basis.

In sum, the preponderance of the evidence is against finding that a low back disability was incurred or otherwise related to any event or illness in active duty service.  The preponderance of the evidence is also against finding that lumbar degenerative joint disease was manifested to a compensable degree within one year of separation from active duty.  Therefore, the claim of entitlement to service connection for a low back disability is denied.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is denied.


REMAND

In a July 2016 rating decision, entitlement to service connection for chronic lymphocytic leukemia and diabetes mellitus was denied.  The Veteran submitted a VA Form 21-0958 Notice of Disagreement in June 2017.  A statement of the case has not yet been issued pertaining to these issues.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  These issues are therefore remanded in order to address this procedural deficiency.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a statement of the case addressing the claims of entitlement to service connection for chronic lymphocytic leukemia and diabetes mellitus, to include as due to herbicide agent exposure.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the Board will not exercise appellate jurisdiction over these claims absent a timely perfected appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


